Order modified, without costs, by granting plaintiff partial summary judgment for $250 for legal expenses incurred in New Jersey and by dismissing without prejudice the complaint as to other relief sought. On this record, plaintiff was entitled to recover for legal services incurred in the defense of the New Jersey proceedings. The Attorney-General’s brief submitted on the jurisdictional issue suggests that the New York Workmen’s Compensation Board has exclusive jurisdiction to deter*460mine “ all questions relating to the payment" of claims ” under the Workmen’s Compensation Law. We agree that - the board has jurisdiction on an appropriate application to decide, as between the plaintiff and defendant carrier, the extent of liability, if any, which has been incurred by defendant under the compensation policy by reason of the injury of- plaintiff’s' employee in the New York accident. ■■■■•'■
Concur: Chief Judge Desmond and .Judges Dye, Fold, Van Voorhis, Burice, Scileppi and Bergan. , . '